MARKS, J.
This is an appeal from an order appointing a receiver to take charge of an oil well and the property on which it was situated. The order was stayed by an appropriate bond pending the decision of this appeal and the receiver has never acted.
Pending this appeal the case was tried and a final judgment entered in favor of defendants in which the receiver was discharged. This judgment has been affirmed in an opinion this day filed (ante, p. 622 [123 Pac. (2d) 616]).
As the receiver has never acted, and as the final judgment rendered in this case discharged him from his office, the question of the legality of his appointment has become moot and need not be decided.
The appeal from the order appointing the receiver is dismissed.
Barnard, P. J., and Griffin, J., concurred.
Appellants’ petition for a hearing by the Supreme Court was denied May 18, 1942.